DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	As to claim 1, discloses a limitation of “…LT is the length on the optical axis of the lens from the lens surface farthest from the imaging plane of the lens assembly …” 
	Claim 1 recites the limitation "the imaging plane " in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	As to claims 2 and 12, discloses a limitation of “…wherein the aperture value (F#) of …” 
	There is insufficient antecedent basis for this limitation in the claim. Even though every lens system has an aperture value, in this case every lens having an effective diameter forming an aperture value for every lens and requires to specifically state the aperture value.
	As to claim 4-6, discloses a limitation of “…having the Abbe number greater than  …” .	There is insufficient antecedent basis for this limitation in the claim. 
	
Claims 3, 7-10 are rejected as dependent upon claim 1. 

Claim Objections
Claims 11 are objected to because of the following informalities:  
Claim 11 discloses: the intersection of a first focal plane with an optical path of the lens assembly is referred as a first intersection, and the first focal plane is the focal point at wavelength of 555 nm of the lens assembly; the intersection of a second focal plane with an optical path of the lens assembly is referred as a second intersection, and the distance from the second intersection to the first intersection is less than 20 µm. All emphasis added with underline limitations are inherent to a lens system and appears  lacking antecedent basis.
 Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (20120026285 A1).
Regarding claim 1, Yoshida et al. discloses (see Fig. 1-2) a lens assembly (as in fig. 1), comprising: 
a first lens group (L1-L3), comprising at least two lenses with refractive power; 
a second lens group (L4-L6 each having power and L4 and L6 are positive satisfy the second lens group with a positive refractive power)  with a positive refractive power, comprising at least two lenses with refractive power (see paragraph [0035]-[0036]); and 
an aperture  disposed between the first lens group and the second lens group (as shown in Fig. 1 an aperture denoted as “S”, wherein the number of the lenses with refractive power is larger than 4 but less than 9 (total lenses are 6, L1-L6); D1 is the diameter of the lens surface of the first lens group farthest from the second lens group (effective diameter of object side surface of lens L1 is 13mm or less, see paragraph [0044]); LT is the length on the optical axis of the lens from the lens surface farthest from the imaging plane of the lens assembly to the lens surface closest to the imaging plane of the lens assembly (total distance from surface S1 of lens L1 to surface S13 of lens L6 is 11.6 (total optical length 12.69 mm-Back Focus 1.09 mm) ; IMH is the maximum imaging height of lens assembly on the imaging plane (2.4, see paragraph [0054] discloses effective imaging area having 4.8 mm diagonal direction and maximum image height is (half of it) 2.4; the lens assembly satisfies the following conditions:
3.5<LT/IMH<6 (11.6/2.4 =4.8333), and 
0.65<D1/LT<0.98 (10/11.6=.86207, effective diameter has a range up to 13mm and up to 11.3 mm effective diameter will satisfy the condition, for simplicity in calculation examiner utilize 10mm). 

Regarding claim 2 , Yoshida et al. further discloses (see Fig. 1-2) the aperture value (F/#) of the lens assembly is greater than or equivalent to 2.0 (see paragraph [0042] F#= 2.0). 

Regarding claim 3 , Yoshida et al. further discloses (see Fig. 1-2) total track length (TTL) being the length on the optical axis of the lens from the lens surface farthest from the imaging plane of the lens assembly to the imaging plane of the lens assembly is less than 15 mm (see paragraph [0044] discloses total optical length is 12.69 which is less than 15). 

Regarding claim 4 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 55 (as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 5, Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 2 plastic lenses having the Abbe number greater than 55 (lens L2 and L4 having ABBE# 55.8 are made of resin which is unprocessed form of plastic, see paragraph [0030]). 

Regarding claim 6 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 50( as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 7 , Yoshida et al. further discloses (see Fig. 1-2) the lens of the lens assembly farthest from the imaging plane is formed of glass (lens L1 is made of glass, see paragraph [0030]).

Regarding claim 10 , Yoshida et al. further discloses (see Fig. 1-2) the refractive powers of the lenses of the lens assembly in order from the image magnification side to the image reduction side are: negative (L1), negative(L2), positive(L3), positive(L4), negative(L5), positive (L6) (see paragraph [0040]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al. (20120026285 A1).

Regarding claim 8, Yoshida et al. discloses (see Fig. 1-2) the total length (LT) of the lens assembly is  11.6 mm which is outside of claimed range of less than 11mm. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form an overall length of the lens less than 11mm in order to miniaturize the lens system (see disclosure by Yoshida et al. at paragraph [0005] which states “The wide angle lenses disclosed in patent documents 1 and 2 have a total optical length of approximately 11 mm, which fulfills the need for a small-sized lens”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 9 , Yoshida et al. discloses (see Fig. 1-2) the lens assembly as in claim 1 except limitation of this claim.
Yoshida et al. discloses  the lenses of the lens assembly in order from the image magnification side to the image reduction side are: convex-concave lens L1 , aspheric lens L2, lens L3 is not aspheric, bi-convex lens L4, L5 is not aspheric lens, and aspheric lens L6. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lenses with aspheric surface in order to correct the aberration. Yoshida et al.  states at paragraph [0102]-[0103]: to properly correct the aberration with the second, fourth, and sixth lenses having aspheric surfaces however, lenses other than the second, fourth, and sixth lenses may have aspheric surfaces as well. For example, the second, fourth, and sixth lenses and one or more of the first, third, and fifth lenses may have aspheric surfaces. Any of the lenses other than the second, fourth, and sixth lenses may have aspheric surfaces.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al. (20120026285 A1) in view of Boubis et al. (20120099203 A1).

Regarding claim 11 , Yoshida et al. discloses lens assembly (see Fig. 1-2), comprising in order from the image magnification side to the image reduction side: a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4) and a fifth lens (L5) in the lens assembly,
the lens assembly includes less than 9 lenses with refractive power (total 6 lenses in the assembly),
 the field of view (FOV) is between 180.degree. and 220.degree (190° see paragraph [0032]);
Yoshida et al. did not form the lens assembly having second lens to fifth lens are aspheric lenses however Yoshida et al. indicates (see paragraph [0102]-[0103]) lenses L1-L6 can have aspherical surfaces as needed to correct the aberration.
Yoshida et al. does not state the intersection of a first focal plane with an optical path of the lens assembly is referred as a first intersection, and the first focal plane is the focal point at wavelength of 555 nm of the lens assembly; the intersection of a second focal plane with an optical path of the lens assembly is referred as a second intersection, and the second focal plane is the focal point at wavelength of 850 nm of the lens assembly; the distance from the second intersection to the first intersection is less than 20 .µm.
Boubis et al. discloses (see Fig. 1A) well known phenomena of the intersection of a first focal plane with an optical path of the lens assembly is referred as a first intersection (flength 1 for λ1 wavelength is a shorter wavelength i.e. 555nm), and the first focal plane is the focal point at wavelength of 555 nm of the lens assembly; the intersection of a second focal plane (flength 2 for λ2 wavelength is for longer wavelength i.e. 850nm) with an optical path of the lens assembly is referred as a second intersection, 
It would have been obvious before the effective filing date of the claimed invention to form one focal plane for one wavelength light and second separate focal plane for second wavelength light for the purpose of viewing different object emitting light with different wavelength and Boubis et al. further discloses at paragraph [0005] that one can optimize the focal plane for different wavelength i.e. 555 nm and 850nm to within 20 .µm of each other with use of stated material and forming specific diffractive  element, which is well known in the art.

Regarding claim 12 , Yoshida et al. further discloses (see Fig. 1-2) the aperture value (F/#) of the lens assembly is greater than or equivalent to 2.0 (see paragraph [0042] F#= 2.0). 
 
Regarding claim 13 , Yoshida et al. further discloses (see Fig. 1-2) total track length (TTL) being the length on the optical axis of the lens from the lens surface farthest from the imaging plane of the lens assembly to the imaging plane of the lens assembly is less than 15 mm (see paragraph [0044] discloses total optical length is 12.69 which is less than 15). 

Regarding claim 14 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 55 (as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 15, Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 2 plastic lenses having the Abbe number greater than 55 (lens L2 and L4 having ABBE# 55.8 are made of resin which is unprocessed form of plastic, see paragraph [0030]). 

Regarding claim 16 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 50( as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 17 , Yoshida et al. further discloses (see Fig. 1-2) the lens of the lens assembly farthest from the imaging plane is formed of glass (lens L1 is made of glass, see paragraph [0030]).

Regarding claim 18 , Yoshida et al. discloses (see Fig. 1-2) the total length (LT) of the lens assembly is  11.6 mm which is outside of claimed range of less than 11mm. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form an overall length of the lens less than 11mm in order to miniaturize the lens system (see disclosure by Yoshida et al. at paragraph [0005] which states “The wide angle lenses disclosed in patent documents 1 and 2 have a total optical length of approximately 11 mm, which fulfills the need for a small-sized lens”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 19 , Yoshida et al. discloses (see Fig. 1-2) the lens assembly as in claim 1 except limitation of this claim.
Yoshida et al. discloses  the lenses of the lens assembly in order from the image magnification side to the image reduction side are: convex-concave lens L1 , aspheric lens L2, lens L3 is not aspheric, bi-convex lens L4, L5 is not aspheric lens, and aspheric lens L6. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lenses with aspheric surface in order to correct the aberration. Yoshida et al.  states at paragraph [0102]-[0103]: to properly correct the aberration with the second, fourth, and sixth lenses having aspheric surfaces however, lenses other than the second, fourth, and sixth lenses may have aspheric surfaces as well. For example, the second, fourth, and sixth lenses and one or more of the first, third, and fifth lenses may have aspheric surfaces. Any of the lenses other than the second, fourth, and sixth lenses may have aspheric surfaces.

Regarding claim 20 , Yoshida et al. further discloses (see Fig. 1-2) the refractive powers of the lenses of the lens assembly in order from the image magnification side to the image reduction side are: negative (L1), negative(L2), positive(L3), positive(L4), negative(L5), positive (L6) (see paragraph [0040]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (20090251801 A1 discloses lens assembly with 6 lens similar to invention, Asami et al. (20100142062 A1, discloses lens assembly with 6 lens similar to invention),  Ryu et al. (20140198395 A1, discloses lens assembly with 6 lens similar to invention) and Lai et al. (20150062720 A1, discloses lens assembly with 6 lens similar to invention).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 25, 2021